Citation Nr: 0704648	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-38 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Morton Plant Hospital from January 27 to February 
4, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.  
A hearing was held before the undersigned Veterans Law Judge 
in April 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the case must be remanded to the agency 
of original jurisdiction (AOJ) because the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA) have not 
been met.  In particular, none of the documents of record 
conform to the notice requirements of 38 U.S.C.A. § 5103(a).  
The veteran has not been provided a VCAA notification letter 
containing an explanation of the evidence needed to 
substantiate and complete his claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  Therefore, the Board must 
remand the case for the purpose of having such a letter 
issued.  

Although it is the responsibility of the AOJ to apply the 
VCAA, the Board's review of the claims files revealed 
particular development which is required.  The Board has 
noted that a record from the Morton Plant Mease Hospital 
dated January 26, 2002, indicates that a social worker from 
that private medical facility called the VA and spoke with 
J.J., the Administrator on Duty, who reportedly approved 
catheterization scheduled for Monday January 28, 2002.  A VA 
record dated a month later on February 26, 2002, indicates 
that J.J. stated that he did not and never has approved a 
procedure.  The Board notes, however, that the file does not 
include any VA report of contact (or similar record) dated on 
January 28, 2002, which presumably would have been prepared 
by J.J. following any telephone contact.  An attempt should 
be made to obtain such a record, if it exists.  That record 
should be obtained for review as it may contain information 
regarding whether the treatment was authorized.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AOJ 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  The required notice 
letter to the appellant should include a 
statement as to the information and 
evidence necessary to substantiate the 
claim and should indicate which portion 
of any such information or evidence is to 
be provided by the claimant and which 
portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  The 
letter should also advise the veteran to 
submit any relevant evidence which he may 
possess.  

2.  The AOJ should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice, as 
well as any report of contact prepared by 
VA medical facility employee J.J. on 
January 26, 2002.  If no such record 
exists, this fact should be documented.  
The AOJ must inform the appellant as to 
any evidence which cannot be obtained.  

3.  The AOJ should review any additional 
evidence which is added to the claims 
file and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



